DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morris, Jr in view of Cave et al.
Morris, Jr discloses an amplifier circuit comprising a power amplifier (16) which is configured to receive a RF signal (AUDIO IN) through a control terminal (input terminal of 16) and amplify the received RF signal (input signal of 16), a power amplifier controller (14) which is configured to control a turn on operation and turn off operation of at least one power transistor cell based on a power mode (verticle input signal of 14), and a voltage generator (12) which is configured to generate a power supply voltage (STBY PWR) and transmit the generated power supply voltage (STBY PWR) to first terminal of the power transistor cell and to change the (STBY PWR) based on the power mode (verticle input signal of 14). As described above, Morris, Jr discloses all the limitations in claim 1 except for that the power amplifier comprising a plurality of power transistor cells. Cave et al discloses an amplifier circuit comprising a plurality of power transistor cells (T1, T2, T3). It would have been obvious to substitute Cave et al’s amplifier (T1 to T3 of Cave et al) et al) in place of Morris, Jr’s power amplifier (16 of Morris, Jr) since Morris, Jr discloses a generic power amplifier thereby suggesting that any equivalent power amplifier would have been usable in Morris, Jr’s reference.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 11-20 are allowed.
   
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2682